IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,454-01


EX PARTE RAUL OLIVAREZ III, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2001CR0711B IN THE 227TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to eight years' imprisonment. He did not appeal his conviction.
	Applicant contends that he was denied street time and that a detainer lodged by the Texas
Department of Criminal Justice should have been removed on September 17, 2009. The trial court
made findings of fact and conclusions of law and recommended that we dismiss this application
because Applicant's street time claim is not ripe. We agree that this claim should be dismissed.
Applicant's other claim, however, is ripe and should be reviewed on the merits. Based on our own
independent review of the record, we conclude that it is without merit. Accordingly, this application
is dismissed in part and denied in part.      
 
Filed: March 3, 2010
Do not publish